UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO RUDY WILDER, a/k/a Dolo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:09-cr-00207-FL-1; 5:11-cv-00771-FL)


Submitted:   April 24, 2015                   Decided:   May 1, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Rudy Wilder, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Eric David Goulian, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lorenzo    Rudy     Wilder    appeals   the   district        court’s    order

accepting in part the recommendation of the magistrate judge and

denying   relief   on    his   motions     pursuant   to    28     U.S.C.    § 2255

(2012) and 18 U.S.C. § 3582(c) (2012).                We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Wilder, Nos. 5:09-cr-00207-FL-1; 5:11-cv-00771-FL (E.D.N.C. Jan.

21, 2014).     We deny Wilder’s motions to appoint counsel and to

seal his informal brief.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court   and   argument      would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                       2